Citation Nr: 0105033	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to August 24, 1999, 
for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel






INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision which granted 
service connection for tinnitus and assigned an effective 
date of August 24, 1999.  The veteran appeals to the Board 
for an earlier effective date for the award of service 
connection for tinnitus. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran filed an informal claim for a hearing 
disability, to include tinnitus, on July 13, 1998; in a VA 
Form 21-4142 dated in July 1998, which the veteran filed in 
support of the claim, he indicated that he had ringing in his 
ears (tinnitus) as well as a medical history of excessive 
noise exposure while serving in Korea.


CONCLUSION OF LAW

The criteria for an earlier effective date of July 13, 1998, 
for the award of service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.155, 3.400 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1952 to 
September 1954.

The veteran's service medical records were destroyed in a 
fire at the National Personnel Records Center in 1973.

A private medical record, dated in August 1990, and received 
at the RO on July 13, 1998, reflects that the veteran 
reported having hearing loss and tinnitus.  He related that 
he had a history of noise exposure which dated back to 1951.  
Based on the reported history and an examination, it was 
concluded that the veteran had bilateral sensorineural 
hearing loss due to employment-related noise exposure.

An application for compensation or pension (VA Form 21-526), 
which is date stamped by the RO as having been received on 
June 18, 1998, reflects that the veteran requested service 
connection for hearing loss.  There is no mention of tinnitus 
or ringing of the ears on this application.

In an "Authorization and consent to release information to 
the VA" (VA Form 21-4142), which reflects a date of July 29, 
1998, the veteran indicated that he had undergone a hearing 
test at a base in the early 1980s.  He said he was told by 
the audiologist that his hearing loss was caused by excessive 
noise levels.  The veteran indicated that the only noise 
exposure he had was when he was in the heavy mortar company 
during the Korean War.  After undergoing the aforementioned 
hearing test, he said, he told his family doctor that he had 
hearing loss and ringing of the ears.  He also related that 
he had called VA at that time and was told that if his 
condition had not been documented at the time of his service 
discharge there was nothing that could be done.  (This form 
neither bears a date of receipt by the RO nor a postmark.)

In statements, received on September 21, 1998, relatives and 
acquaintances of the veteran, indicated that the veteran had 
complained of hearing loss and ringing in the ears since the 
1950s.

In October 1998, the veteran underwent a VA compensation 
examination, during which he reported a history of noise 
exposure while in the heavy mortar company in the Army.  He 
related that hearing tests performed at a Naval Base in 1980 
had indicated bilateral high frequency hearing loss.  He also 
related that he had constant tinnitus.  Following an 
examination, bilateral tinnitus was diagnosed.

By a January 1999 RO decision, service connection for hearing 
loss was granted and an effective date of July 13, 1998, was 
assigned.

In a statement, received on August 24, 1999, the veteran's 
representative indicated that tinnitus had been mentioned on 
several prior statements.  It was specifically requested that 
VA establish service connection for tinnitus.

By an August 1999 RO decision, service connection was granted 
for tinnitus, effective from August 24, 1999. 

II.  Legal Analysis

The file shows that all relevant evidence has been obtained 
with regard to the veteran's claim for an effective date 
prior to August 24, 1999, for the award of service connection 
for tinnitus, and there is no further VA duty to assist him 
with the claim.  38 U.S.C.A. § 5107(a).

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A claim, 
whether "formal" or "informal," must be "in writing" in order 
to be considered a "claim" or "application" for benefits.  
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has explicitly 
stated that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  If an informal 
claim for an identified benefit is followed within one year 
by a formal claim for that benefit, the claim may be 
considered filed as of the date of receipt of the informal 
claim.  Id.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, VA's duty to adjudicate all claims reasonably raised 
does not require VA to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon, supra.

In the instant case, the veteran was discharged from service 
in September 1954.  He did not file a claim of service 
connection within one year after his service discharge;  
rather, he first filed his original claim of service 
connection in the late 1990s.  Along with his informal claim, 
which was received at the RO on July 13, 1998, the veteran 
submitted a medical report referring to a progressive hearing 
loss with tinnitus.  Although he did not mention the tinnitus 
when he filed his formal claim on July 18, 1998, he mentioned 
the ringing in his ears in a statement he filed in support of 
the claim on July 29, 1998.   Taking the veteran's claim and 
supporting documents together, there is no doubt as to 
whether he intended to claim tinnitus when he requested 
service connection for his hearing disability.  It is 
irrelevant that he did not describe his hearing disability 
with precise medical terms when he filled out his formal 
application for compensation benefits.  The veteran is not a 
medical expert, and it is understood that he may not know the 
precise medical terms that are applicable to his disability.  
The record shows that his claim for a hearing disability was 
filed on July 13, 1998, and the application, along with 
supporting documents submitted by the veteran, make it clear 
that the disability he claimed was a hearing loss with 
tinnitus.  Accordingly, the corrrect effective date for the 
grant of service connection for the tinnitus is the date of 
the informal, July 13, 1998.


ORDER

An effective date of July 13, 1998, for the award of service 
connection for tinnitus is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

